Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert L. Nichols, Jr., appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 to the U.S. Sentencing Uiddelines Manual. We affirm.
The district court properly concluded that it lacked authority to grant a sentence reduction under § 3582(c)(2) because Nichols’ Guidelines range was driven by his career offender designation and not by a drug quantity. See United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010).
Accordingly, we affirm on the reasoning of the district court. United States v. Nichols, No. 3:06-cr-00199-JRS-1 (E.D.Va. filed Mar. 30, 2015; entered Mar. 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.